United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1242
                                   ___________

Teresa Roberts; Scott Roberts;         *
Jourdan Penn,                          *
                                       *
           Appellants,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Shawnee Mission Ford, Inc.;            *
Albright-Roberts Chevrolet, Inc.;      *
Roberts-Albright Pontiac, Inc.,        *
                                       *
           Appellees.                  *
                                  ___________

                             Submitted: September 8, 2003

                                  Filed: December 11, 2003
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and BYE, Circuit Judges.
                         ___________

BYE, Circuit Judge.

      Teresa Roberts and others (hereinafter collectively Roberts) brought suit in the
United States District Court for the District of Kansas alleging a fraudulent
conspiracy and odometer-rollback scheme. This case involves a request for
subpoenas made in Missouri federal court for the case pending in a Kansas federal
court. Following other discovery, Roberts obtained subpoenas from the district court1
for two Missouri dealerships, Albright-Roberts Chevrolet, Inc. and Roberts-Albright
Pontiac-GMC, Inc. ("Albright Dealerships"), who were not parties to the suit. The
district court granted the Albright Dealerships' motion to quash the subpoenas
concluding the information sought was not relevant or reasonably calculated to lead
to the discovery of admissible evidence, and Roberts appealed. We affirm.

                                            I

      Roberts purchased a 1996 Oldsmobile Cutlass and a 1998 Chevrolet Blazer
from Shawnee Mission Ford ("Shawnee Ford"), and later discovered the odometers
had been rolled back on both vehicles. Roberts settled with Shawnee Ford for
$250,000, but still has claims pending against individual defendants Stephen
Summers, Art Korn, and James Nance, who operate an automobile dealership under
the name of Interstate Exchange. Interstate Exchange apparently bought the two
vehicles from Interstate Auto and sold them to Shawnee Ford, which in turn sold the
vehicles to Roberts.

       During the pendency of her suit, Roberts concluded the Albright Dealerships
were likely able to provide relevant evidence regarding the sale of automobiles by a
former employee of one of the Albright Dealerships, Pete Angotti, allegedly involved
in the odometer-fraud scheme.2 Thus she obtained subpoenas requesting information
from the Albright Dealerships in the district court. The subpoenas requested all
documents reflecting dealings with Interstate Exchange, Art Korn, James Nance, or
Stephen Summers; all documents reflecting the purchase of any vehicle by Stephen



      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
      2
          Pete Angotti is not a party to the underlying suit.

                                           -2-
Summers or Cheryl Scrivner3; and all documents reflecting the purchase and
subsequent sale of any vehicle from Stephen Summers or Cheryl Scrivner. Roberts
concedes the vehicles in question "never passed through either of these witness [sic]
[Albright] dealerships." App. 97. Nevertheless, in an attempt to avoid the litigation
that is the subject of this appeal, the Albright Dealerships complied with the
subpoenas, providing extensive documentation. Roberts made no objection to the
responses.

      Defendants Summers and Shawnee Ford filed a motion for protective order
concerning, inter alia, the depositions of Pete Angotti and an Albright Dealership
representative in the United States District Court for the District of Kansas, in which
the depositions were to take place, on the grounds it would be unduly burdensome
and unlikely to lead to the discovery of admissible evidence. The court ordered the
noticed depositions to proceed holding, inter alia, the testimony of the Albright
representative would likely lead to the discovery of admissible evidence. A factual
underpinning of the court's decision was one of the vehicles purchased by Roberts
had been sold by Pete Angotti.

      Subsequently, Roberts subpoenaed records and information from the Albright
Dealerships a second time. These subpoenas requested substantially the same
information as the first set, and further included demands for Angotti's employment
records; documents reflecting misconduct by Pete Angotti while employed; and
documents reflecting communications between the respective dealerships and Art
Korn, James Nance, Stephen Summers, Cheryl Scrivner, Gary Miller, and Pete
Angotti. Roberts served the subpoenas duces tecum on the Albright Dealerships
located in Missouri. They were captioned as issued by the district court there, which


      3
        Cheryl Scrivner purchased a new vehicle from Albright-Roberts Chevrolet,
Inc., and at the urging of Angotti sold her used vehicle directly to Interstate Auto in
lieu of trading it in.

                                         -3-
is the district in which the depositions were to take place. The Albright Dealerships
moved to quash the subpoenas.

      The district court granted the motion to quash the subpoenas without holding
an evidentiary hearing. Roberts filed a motion for reconsideration, wherein she
requested the court either force the Albright Dealerships to comply fully with the
subpoenas or order a full evidentiary hearing to be conducted on the matter. The
court denied the motion, concluding, inter alia, the subpoenas were not directed at
obtaining relevant, discoverable evidence and Roberts was on a "fishing expedition."

                                           II

      Appellate review of a district court's discovery rulings is "both narrow and
deferential." Moran v. Clarke, 296 F.3d 638, 650 (8th Cir. 2002). Relief will be
granted "on the basis of erroneous discovery [rulings] only where the errors 'amount
to a gross abuse of discretion resulting in fundamental unfairness.'" Id. (quoting
Bunting v. Sea Ray, Inc., 99 F.3d 887, 890 (8th Cir. 1996)). This court also applies
an abuse of discretion standard to relevancy determinations. See Miscellaneous
Docket Matter # 1 v. Miscellaneous Docket Matter # 2, 197 F.3d 922, 925 (8th Cir.
1999).

                                          III

       Roberts contends the district court improperly quashed the subpoenas. She
argued the district court failed to defer to the forum court's (i.e., the United States
District Court for the District of Kansas) overall control of discovery, and effectively




                                          -4-
"overruled"4 the previous order of the forum court, which allowed the depositions of
Angotti and the Albright Dealership representative.

       These arguments are meritless. First, the question resolved by the Kansas
federal court is entirely distinct from that resolved by the Missouri District Court.
The Kansas Court did, in the context of denying the protective order sought by an
individual defendant, determine deposing witnesses (including Pete Angotti and a
designated representative of an Albright dealership) could possibly lead to the
discovery of relevant evidence. It does not, however, follow from this limited
conclusion that all of the evidence sought by Roberts in the second set of subpoenas
is necessarily relevant.

      Subsequent to the Kansas Court's order allowing the depositions, Roberts
conceded neither of the vehicles at issue were sold through either of the Albright
Dealerships. Thus, the Kansas court's denial of the protective order actually rests on
what Roberts concedes is an erroneous factual premise: The Albright Dealerships
(through Pete Angotti) sold one of the vehicles at issue. Accordingly, we reject
Roberts's contention the district court effectively "overruled" the Kansas court's order
by quashing the Albright Dealership subpoenas.

      We turn now to a review of the district court's relevancy determination. As to
relevancy, the court held the subpoenas "were not directed at obtaining relevant,
discoverable evidence" and Roberts was on a "fishing expedition." App. 201. The
court was convinced Roberts was "simply overreaching in the second set of
subpoenas directed at the [Albright] Dealerships." Id. We find Roberts's challenge




      4
       Roberts concedes she is not invoking a theory of collateral estoppel. She does
not, however, proffer any other cognizable theory in support of her "overruling"
argument.

                                          -5-
to the district court's finding of irrelevancy unpersuasive, especially in view of the
applicable abuse of discretion standard of review.

       Federal Rule of Civil Procedure (Fed. R. Civ. P.) 26 provides "parties may
obtain discovery regarding any matter, not privileged, that is relevant to the claim or
defense of any party." Fed. R. Civ. P. 26(b)(1). Relevant information "need not be
admissible at the trial if the discovery appears reasonably calculated to lead to the
discovery of admissible evidence." Id. The rule vests the district court with
discretion to limit discovery if it determines, inter alia, the burden or expense of the
proposed discovery outweighs its likely benefit. Id. See also Fed. R. Civ. P. 45(c)
(authorizing the court to ensure a party responsible for the issuance and service of a
subpoena takes reasonable steps to avoid imposing "undue burden or expense" on a
person subject to a subpoena).

       Roberts emphasizes the district court erred in its determination of relevancy
because the court "apparently just did not grasp or was confused" about the nature of
the underlying case. Specifically, she points to the district court's statement the
underlying action "primarily involved" an odometer-fraud scheme involving Shawnee
Ford. Roberts takes issue with this statement and contends the case "primarily
involved" a separate entity, Interstate Exchange, because the rollbacks were actually
done by the Interstate defendants and Shawnee Mission Ford had been dismissed
from the case well before the subpoenas were even issued. We conclude this
statement on the part of the district court is not indicative of a misunderstanding of
the case – Roberts purchased the two vehicles at issue from Shawnee Ford, and it
settled with Roberts for a sum of $250,000. These facts suggest Shawnee was a key
entity in the underlying action, and accordingly, we find no merit in Roberts's
argument to the contrary.

     The second set of subpoenas seek documents and testimony regarding
numerous vehicles bought or sold by the Albright Dealerships. Roberts claims she

                                          -6-
seeks information regarding any other possible sales of vehicles with rolled-back
odometers to acquire circumstantial evidence regarding the transactions surrounding
the two vehicles she purchased. Specifically, Roberts seeks to establish whether
Summers purchased new vehicles from Albright Pontiac, with the assistance of Pete
Angotti. She also seeks information pertaining to Summers's misuse of his employee
discount plan. Roberts seeks this information, inter alia, to support her claim for
punitive damages.

       Roberts also contends she requires evidence concerning Pete Angotti. She
seeks evidence regarding his conduct while employed at Albright-Roberts, as well as
his personnel and financial records. Roberts states she seeks to establish Angotti's
role as a conspirator in the odometer rollback scheme. She apparently desires to
assume an investigatory/prosecutorial role regarding Angotti and other purported
participants in the alleged scheme. The implication is Roberts actually seeks not only
information to buttress her action as it presently stands, but also additional defendants
or plaintiffs to join in her suit.

       Having carefully considered Roberts's arguments, we conclude the district
court did not abuse its discretion in granting the motions to quash. Significantly,
Roberts sought and received much of the information pertaining to vehicles bought
or sold by the Albright Dealerships in response to her first set of subpoenas. She
received documents reflecting dealings with Interstate Exchange and the individual
defendants, and all documents reflecting the purchase and subsequent sale of any
vehicle by or from Stephen Summers or Cheryl Scrivner. She did not object to the
responses to the first set of subpoenas. Further, Roberts concedes none of the
vehicles which are the subject of her suit in Kansas were sold through either of the
Albright Dealerships. This factor weighs heavily in favor of affirming the district
court's grant of the motions to quash.




                                          -7-
       In the alternative, Roberts contends the district court should have modified
rather than quashed the subpoenas. Roberts fails to point to any isolated portion of
the subpoenas that should have been enforced, however, and we have identified none.
Thus we reject this argument.

       Roberts further contends the district court denied her due process right to
subpoena witnesses and to obtain evidence necessary for proof of her claims. This
argument is legally unavailing. The district court did no more than exercise its
discretion to ensure the discovery sought was relevant or reasonably calculated to
lead to the discovery of admissible evidence. See, e.g., Seattle Times Co. v.
Rhinehart, 467 U.S. 20, 36 (1984) (stating because of liberal discovery and the
potential for abuse, the federal rules "confer[] broad discretion on the [district] court
to decide when a protective order is appropriate and what degree of protection is
required").

                                           IV

      We affirm the district court's decisions in all respects.
                      ______________________________




                                          -8-